—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered November 13, 1995, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
An independent review of the evidence before the jury, when viewed in the light most favorable to the People, reveals that a rational trier of fact would conclude that the elements of the crime charged were proven beyond a reasonable doubt (People v Rossey, 89 NY2d 970). Issues of credibility were properly placed before the jurors and there is no basis in the record to disturb their findings (Charles J. Hecht, P. C. v Clowes, 224 AD2d 312).
*433The court properly admitted the photographic array containing defendant’s photo to correct a misapprehension created by the defense regarding the issue of identification (see, People v Boyd, 189 AD2d 433, 441, lv denied 82 NY2d 714).
The record supports the court’s determination that there was a good faith basis for the questioning of defense witness regarding a prior bad act and, in the face of a denial by the witness, the prosecution was entitled to continue cross-examining the witness in an effort to induce him to change his testimony (People v Sorge, 301 NY 198, 200).
We perceive no abuse of discretion in sentencing.
Defendant’s additional claims of error are unpreserved and we decline to review them in the interest of justice. Were we to review them, we would find no basis to disturb the judgment. Concur—Ellerin, J. P., Nardelli, Tom and Andrias, JJ.